Citation Nr: 0725933	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-29 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, her spouse, and S.D.  


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in which the RO granted service connection 
for post-traumatic stress disorder and assigned an evaluation 
of 30 percent effective January 30, 2004.  The appellant, who 
served on active duty from October 1987 to February 1990, 
appealed the assigned 30 percent disability rating to the 
Board.  Subsequent to the receipt of additional evidence, the 
RO increased the appellant's disability rating to 50 percent 
effective January 30, 2004.  Thereafter, the RO referred the 
case to the Board for appellate review.    

The Board remanded the case for further development in 
January 2006.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's post-traumatic stress disorder is 
manifested by mood disturbances such as depression and 
anxiety; intrusive thoughts; irritability; emotional numbing; 
mild startle response; social isolation; nightmares; 
occasional flashbacks; sleep disturbances; and difficulty in 
establishing effective work and social relationships. 




CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for post-traumatic stress disorder have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for post-traumatic stress disorder (PTSD), 
VA has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in June 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to her 
claim.  The June 2005 letter informed the appellant that 
additional information or evidence was needed to support her 
increased rating claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  The Board observes that the appellant 
was also provided a second VCAA notice letter in January 
2006, which also notified her of the evidence necessary to 
support her claim.  

Although the June 2005 and January 2006 letters were not sent 
prior to the initial adjudication of the appellant's claim, 
this was not prejudicial to her, since she was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional Supplemental Statement of the Case was provided 
to the appellant in July 2006. 

The appellant's service medical records, VA treatment records 
and available private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant underwent two 
VA examinations in April 2004 and February 2006 in connection 
with her claim.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's service-connected disorder since she was last 
examined in February 2006. 38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  The examination 
reports of record are thorough and supported by VA outpatient 
treatment records.  Therefore, they are adequate upon which 
to base a decision.     
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

In addition, the Board observes that the Supplemental 
Statement of the Case provided to the appellant in July 2006 
included an explanation of disability ratings and effective 
dates. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the RO assigned the appellant's 50 percent 
disability rating at issue here for her service-connected 
PTSD, and the Board has concluded that the preponderance of 
the evidence is against assigning a higher rating, there is 
no question as to an effective date to be assigned, and no 
further notice is needed. Id. 

B.  Law and Analysis

The appellant has currently been assigned a 50 percent 
disability rating for her PTSD under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006). See July 2004 
rating decision.  However, she essentially contends that her 
PTSD is more disabling than currently evaluated and has 
appealed for an increased rating.  In this regard, the 
appellant reports that a higher rating is appropriate in 
light of evidence indicating that her PTSD symptomatology has 
increased in severity over the last several years. See 
October 2006 informal hearing presentation, p. 1.  She 
reports experiencing symptoms that include intrusive thoughts 
and recollections, nightmares, major depression, flashbacks 
and sleeplessness. Id., p. 2.  In addition, she indicates 
that her PTSD symptomatology affects her activities of daily 
life, to include the ability to communicate, the ability to 
maintain her personal appearance, the ability to care for her 
home and the ability to socialize with family and friends. 
See generally December 2005 BVA hearing transcript, pgs. 7-8, 
11, 17.  Lastly, the Board observes that the appellant is 
currently unemployed; and she contends that her unemployment 
is the result of her PTSD. See February 2006 examination 
report, p. 11; December 2005 BVA hearing transcript, p. 30; 
see also November 2004 rating decision (appellant's request 
for individual unemployability was denied).     

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions and civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (the 
"Court") discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The Board observes for the record that the appellant has been 
diagnosed with PTSD and recurrent major depression that were 
found by an April 2004 medical examiner to be inextricably 
intertwined. See April 2004 examination report, p. 5.  Based 
upon this medical opinion, the Board finds that the 
appellant's overall psychiatric impairment reported in her 
medical records will be considered in evaluating this claim. 
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(Observing that when it is not possible to separate the 
effects of a service-connected condition and a non-service-
connected condition, the provisions of 38 C.F.R. § 3.102 
mandate that reasonable doubt on any issue was to be resolved 
in the veteran's favor, and that all signs and symptoms be 
attributed to the service-connected condition).

The appellant's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 50 percent evaluation is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships. See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Diagnostic Code 9411 provides for the assignment of a 70 
percent disability rating upon a showing of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
work-like setting); and the inability to establish and 
maintain effective relationships. Id. 

Finally, a 100 percent disability rating is warranted under 
Diagnostic Code 9411 upon a showing of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name. Id. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to a veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

In this case, the appellant has been assigned GAF scores 
ranging from 78 to 55. See April 2004 examination report, p. 
5 (GAF score of 78); VA medical records dated in June 2004 
(GAF score noted to be between 75 to 70; GAF score of 55 
subsequently assigned); July 2004 (GAF score of 55); August 
2004 (GAF score of 65); September 2004 (GAF score of 66); 
October 2004 (GAF score of 65); November 2004 (GAF score of 
65); December 2004 (GAF score of 55); January 2005 (GAF 
scores of 60 and 62); February 2005 (GAF score of 63); May 
2005 (GAF scores of 55 and 60 to 65); June 2005, July 2005, 
August 2005 and September 2005 (GAF scores of 60); October 
2005 (GAF scores ranged from 60 to 65); November 2005 (GAF 
scores of 60 and 62); and December 2005 (GAF score of 56). 
See also February 2006 examination report, p. 3 (examiner 
noted that a review of the appellant's most recent VA medical 
records indicated that the appellant had a mean GAF score of 
about 60).  

GAF scores ranging from 80 to 71 denote symptoms (if present) 
that are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument) or reflect no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores 
ranging from 70 to 61 reflect some mild symptoms (e.g., 
depressed mood or mild insomnia) or some difficulty in social 
or occupational functioning but generally finds the veteran 
to be functioning pretty well and having some meaningful 
interpersonal relationships.  Lastly, GAF scores ranging from 
60 to 51 reflect moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social and occupational functioning (e.g., few 
friends, conflicts with peers or co-workers).  

In this case, the Board observes that the appellant meets few 
of the sample schedular rating criteria listed for a 50 
percent disability rating.  Specifically, the appellant's 
medical records reveal symptoms of slightly restricted affect 
(February 2006 examination report); disturbances of 
motivation and mood that include depression (August 2004 VA 
medical records) and anxiety (February 2006 examination 
report); and difficulty in terms of understanding complex 
commands. February 2006 examination report, p. 13.  The 
appellant has also been found to experience some problems in 
terms of short-term memory, as well as difficulty in 
establishing effective work and social relationships to the 
extent that she isolates herself from others and appears to 
experience problems with anger and irritability. Id.  
 
However, although the appellant experiences the foregoing 
problems, her medical records also consistently report that 
she is alert, oriented, cooperative, neatly groomed and 
appropriately dressed. See February 2006 examination report, 
p. 7.  Her speech has consistently been found to be normal, 
unremarkable and spontaneous, without evidence of being 
circumstantial, circumlocutory, or stereotyped. See 
examination reports dated in April 2004 and February 2006. 
While the appellant has been described as anxious, she has 
denied experiencing panic attacks. February 2006 examination 
report, pgs. 7, 9.  In addition, although the appellant has 
reported experiencing difficulties in terms of her thought 
processes (December 2005 BVA hearing transcript, p. 4), her 
medical records indicate that her thought content has 
consistently been logical, coherent, unremarkable and goal 
directed (August 2004 VA medical records; April 2004 and 
February 2006 examination reports); her remote memory and 
immediate memory were found to be normal; and her insight and 
judgment were also found to be intact and reported to be fair 
to good. April 2004 examination report, p. 5; February 2006 
examination report, pgs. 8, 9; VA medical records dated in 
November 2004 and May 2005.  Lastly, the Board observes that 
there is no indication in the record that the appellant 
experiences impairment in terms of abstract thinking; and in 
fact, no loose association or flight of ideas has been 
recorded in her medical records. See generally April 2004 
examination report, p. 5; February 2006 examination report, 
p. 13. 

Even though the appellant clearly does not fulfill most of 
the sample schedular rating criteria for a 50 percent 
evaluation to be assigned, such was not necessary in this 
case.  As discussed above, the VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including symptoms not 
listed in the Diagnostic Code, in assigning a disability 
rating.  After evaluating all of the appellant's symptoms in 
this case, the RO determined based upon the evidence as a 
whole that the appellant was entitled to a 50 percent 
disability rating. July 2004 rating decision.  After 
reviewing the entire record, the Board agrees with the RO's 
determination and finds there is evidence that supports the 
assignment of such a rating.  

Specifically, the medical evidence indicates that the 
appellant has reported experiencing nightmares, sleep 
difficulties and daily intrusive thoughts that lead to 
occupational impairment and social impairment with reduced 
reliability and productivity. See December 2005 BVA hearing 
transcript, p. 11; February 2006 examination report, pgs. 5, 
6, 13; VA medical records dated in April 2005.  She has been 
found to experience mild startle response; as well as an 
anxious/irritable mood. Examination reports dated in April 
2004 and February 2006.  While the appellant initially denied 
experiencing flashbacks in April 2004, it appears that she 
began experiencing this symptomatology subsequent to that 
examination. September 2004 VA medical records (appellant 
denied having "much of flashbacks"); February 2006 
examination report, pgs. 5, 6, 13 (appellant reported 
experiencing occasional flashbacks).  In addition, the 
appellant has indicated that she experiences increasing 
social isolation, as she was found not to have any 
impairments of social functioning in April 2004 but was noted 
to have withdrawn from certain social activities and certain 
friendships as of February 2006. See April 2004 and February 
2006 examination reports.  The appellant has also reported 
experiencing increased feelings of emotional numbness; and 
contends that she is unemployable due to her PTSD 
symptomatology. Id.; December 2005 BVA hearing transcript, p. 
10; August 2005 VA medical records.  Her recent memory has 
been described as moderate in terms of severity; and the 
appellant has also been found to have some problems in terms 
of understanding complex commands. Id., p. 13.  Lastly, it 
has been determined that the appellant experiences some 
difficulty in terms of establishing effective work and social 
relationships, despite her use of prescription medication and 
participation in PTSD therapy. BVA hearing transcript, p. 11.    

In addition to the foregoing, the Board finds that the 
appellant's most recent GAF scores support the assignment of 
a 50 percent disability rating.  In this regard, the 
appellant's medical records reveal that over the last several 
years, the appellant has been assigned GAF scores reflective 
of mild-to-moderate symptoms or mild-to-moderate difficulty 
in social and occupational functioning.  These scores, in 
conjunction with the symptoms listed above, lead the Board to 
the conclusion that reasonable doubt was appropriately 
resolved in the appellant's favor in terms of the assignment 
of a 50 percent disability rating.  Thus, the next issue that 
must be addressed is whether the appellant is entitled to a 
disability rating in excess of 50 percent.  

As noted above, a 70 percent disability rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  In answering this question, the Board 
finds that the remaining evidence illustrates that the 
appellant does not meet the schedular criteria for a 70 
percent disability rating or higher at this time even though 
her medical records reveal that she has experienced an 
increase in her PTSD symptomatology over the last several 
years.  The Board makes this finding in light of the overall 
evidence of record which reflects that the appellant's PTSD 
symptoms were previously mild in nature; and are now, at 
most, moderate in terms of severity.  

Specifically, the Board observes that while the appellant 
testified she has recently had thoughts of suicide, a review 
of her medical records fails to reveal any references of such 
thoughts or feelings reported to her medical providers, much 
less thoughts of suicidal or homicidal ideation. December 
2005 BVA hearing transcript, p. 6; February 2006 examination 
report, p. 9.  The appellant has been found to be without 
evidence of psychosis. September 2004 and December 2004 VA 
medical records.  She has not asserted or been found to 
experience obsessional rituals or any type of rituals that 
interfere with her routine activities. February 2006 
examination report, p. 9 (examiner reported that the 
appellant did not have obsessive/ritualistic behavior).  Her 
speech has generally been found to be appropriate and 
spontaneous, rather than intermittently illogical, obscure, 
or irrelevant. See April 2004 and February 2006 examination 
reports; VA medical records dated in October 2004, November 
2004 and April 2005.  In addition, although the appellant has 
been diagnosed with major depression and anxious moods at 
times, her medical records do not reveal that she has 
experienced panic attacks, much less attacks that would be 
considered nearly continuous or that affect her ability to 
function independently, appropriately or effectively. See 
February 2006 examination report, p. 9 (appellant denied 
having panic attacks).  A review of the record also does not 
reveal any competent medical evidence indicating that the 
appellant has spatial disorientation. Id., p. 13.  In terms 
of impulse control, the appellant has denied experiencing 
difficulty with controlling her temper or having problems in 
terms of impulsivity. September 2004 VA medical records; 
February 2006 examination report, p. 13.  In regards to 
hygiene, even though there is testimony of record indicating 
that the appellant has difficulty in terms of maintaining her 
personal appearance, her medical records consistently note 
that she has been well groomed, appropriately dressed, and 
has the ability to maintain minimum personal hygiene. 
December 2005 BVA hearing transcript, p. 17; February 2006 
examination report, p. 9; VA medical records dated in August 
2004, October 2004, November 2004, April 2005 and May 2005.  

As to the appellant's social relationships, the Board 
observes that while there is evidence indicative of the 
appellant's difficulty in establishing and maintaining 
effective relationships, this evidence does not illustrate an 
inability to establish and maintain such relationships. 
February 2006 examination report, p. 13.  In fact, the 
evidence shows that the appellant has been married to her 
spouse for over 17 years. December 2005 BVA hearing 
transcript, p. 6; July 2005 VA medical records.  She has an 
adopted daughter with whom she has a relationship (albeit, it 
is reportedly a strained relationship); and she has been 
noted to have a good relationship with both her parents. 
December 2005 BVA hearing transcript, p. 9; November 2004 VA 
medical records.  Although the appellant reported during her 
December 2005 BVA hearing and February 2006 examination that 
she essentially no longer participates in social activities, 
the Board observes that VA treatment records indicate that 
she has socialized during the pendency of this appeal, to 
include planning and hosting an annual New Years Eve party 
(December 2004 VA medical records); entertaining friends who 
came to see her (May 2005 VA medical records); and performing 
errands in preparation for several trips to see relatives. 
July 2005 VA medical records.  Thus, the evidence reflects 
that the appellant has the ability to establish and maintain 
effective relationships, even if that ability is somewhat 
impaired. 

As to issue of employment, the record shows that the 
appellant is presently unemployed and that she believes her 
unemployment is the result of her PTSD. May 2005 VA medical 
records.  In this regard, the appellant contends that she was 
laid off from her position as an administrative assistant 
because of poor performance and lack of motivation caused by 
her PTSD. See July 2004 statement with VA Form 9.  However, 
when VA requested information from the appellant's previous 
employer as to why her employment ended, her employer 
indicated that the appellant was released as a result of a 
lay-off. See November 2004 response to a request for 
employment information.  The employer specifically did not 
report that the appellant failed to perform her employment 
duties adequately; or that she exhibited substandard 
performance and/or poor motivation in performing her duties.  
Notably, the employer also did not reference any specific 
behavior on the appellant's part that contributed to her 
termination; nor has any such behavior been associated with 
the appellant's service-connected PTSD.  In fact, none of the 
other medical records contained in the claims file have made 
this connection. See also February 2006 examination report, 
p. 11 (appellant was found to experience moderate impairment 
in terms of an inability to perform work tasks; and the 
examiner opined that this occurred only occasionally).  

Thus, the evidence shows that the appellant exhibits very few 
of the symptomatology that generally falls within the 
criteria for a 70 percent disability rating (i.e., 
experiencing difficulty in adapting to stressful 
circumstances and difficulty in establishing and maintaining 
effective relationships).  While the appellant's PTSD 
symptomatology also consists of restricted affect, depressed 
and anxious mood, sleep impairment, social isolation, 
irritability, and difficulty in establishing work and social 
relationships, these factors have already been considered and 
were weighed heavily in the assignment of the appellant's 50 
percent disability rating.  

Therefore, it appears to the Board that the appellant's 
symptomatology remains within the assigned 50 percent 
disability rating, even though it is evident that her 
symptomatology has increased in severity over the last 
several years.  As stated above, the Board makes this finding 
in light of the fact that the appellant's medical records 
indicate that her initial PTSD symptomatology was mild in 
nature (April 2004 examination report, p. 5); and that it has 
now increased to, at most, being moderate in severity. See 
January 2005 VA medical records; February 2006 examination 
report, p. 13.  This finding is supported by the medical 
opinion of the February 2006 VA examiner, who specifically 
found that the appellant's PTSD only occasionally and 
moderately affects her efficiency, productivity and 
reliability. February 2006 examination report, p. 11.  In 
terms of the effects upon the appellant's ability to perform 
work tasks, the examiner found that the appellant's PTSD 
symptoms were of an occasional and moderate nature. Id.  In 
addition, while the examiner indicated that the appellant's 
subjective PTSD symptomatology had increased since her April 
2004 examination, he found that these symptoms continued to 
result in impairment that was overall moderate in severity. 
Id., 12-13.  He specifically opined that the appellant did 
not experience either severe occupational or social 
impairment with deficiencies in most areas; and indicated 
that the GAF scores reflected in her medical treatment 
records supported this conclusion. Id., p. 13.  Based upon 
this opinion and the evidence discussed above, the Board 
finds that a rating in excess of 50 percent is not warranted 
at this time.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the appellant that her PTSD has 
necessitated frequent periods of hospitalization.  And while 
the appellant has asserted that her PTSD results in marked 
interference with her employability, the Board finds that any 
employment impairment experienced by the appellant as a 
result of her PTSD has already been contemplated by the 
applicable schedular criteria under Diagnostic Code 9411. See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired). See also Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

As such, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the assignment of an increased rating for the 
appellant's service-connected PTSD, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt. However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An initial rating in excess of 50 percent for post-traumatic 
stress disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


